DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 58-59, 64, 66-73 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58-60, 63-64, 66, 68-69 of copending Application No. 17032999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons below: 
Instant claim 58 merely combine features of reference claims 58 and 59. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 58 with the claimed features of reference claim 59, in order to achieve more complex functionality that includes the claimed features both of reference claims 58 and 59. 
Instant claim 59 is anticipated by reference claim 58. 
Instant claim 64 merely combine features of reference claims 66 and 68. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 66 with the claimed features of reference claim 68, in order to achieve more complex functionality that includes the claimed features both of reference claims 66 and 68.
Instant claim 66 is anticipated by reference claim 58.
Instant claim 67 is anticipated by reference claim 69.
Instant claim 68 is anticipated by reference claim 69. 
Instant claim 69 is anticipated by reference claim 63.
Instant claim 70 is anticipated by reference claim 63.
Instant claim 71 is anticipated by reference claim 68.
Instant claim 72 merely combine features of reference claims 59 and 64. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 59 with the claimed features of reference claim 64, in order to achieve more complex functionality that includes the claimed features both of reference claims 59 and 64.
Instant claim 73 is anticipated by reference claim 60.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 58, 64, 66, 72 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58, 62, 66-67, and 69  of copending Application No. 17032981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each for the following reasons below:
Instant claim 58 merely combine features of reference claims 58 and 69. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 58 with the claimed features of reference claim 69, in order to achieve more complex functionality that includes the claimed features both of reference claims 58 and 69.
Instant claim 64 merely combine features of reference claims 66 and 67. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 66 with the claimed features of reference claim 67, in order to achieve more complex functionality that includes the claimed features both of reference claims 66 and 67.
Instant claim 66 is anticipated by reference claim 69. 
Instant claim 72 merely combine features of reference claims 58 and 62. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the reference invention to combine the claimed features of reference claim 58 with the claimed features of reference claim 62, in order to achieve more complex functionality that includes the claimed features both of reference claims 58 and 62. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 58-61, 64-71 are rejected under 35 U.S.C. 102a(2) as being anticipated by Nair (US 20140180273 A1, of record).
Regarding claim 58, Nair discloses “Device, System, And Method For Imaging And Tissue Characterization Of Ablated Tissue” (title). Nair teaches An ultrasound imaging system comprising a console that is configured to be operably associated with an imaging device (ultrasound transducer, deployable with an imaging system [0048]) wherein the console comprises a processor (processor [0055] and [0056]) configured to:
receive full circumferential, three-dimensional (3D) image data (receive data (e.g., imaging data) [0064]; configured to reconstruct the received data into displayed 2D or 3D images [0103]) from the catheter-based ultrasound imaging device (tissue characterization by analyzing images [0048];  system 100 includes an ablation catheter [0049]) ;  catheter 110 to a controller 210 suitable for carrying out ablation and intravascular imaging [0050])
and reconstruct a 3D image providing a 360-degree visualization of intravascular tissue  (configured to reconstruct the received data into displayed 2D or 3D images [0103])  from said data, wherein the 3D image data (receive data (e.g., imaging data) [0064]; configured to reconstruct the received data into displayed 2D or 3D images [0103])  visually depicts discontinuities in one or more discrete ablations formed in the tissue (As the ablative element 180 ablates the necrotic area 720, the user may periodically image the area with the imaging apparatus 170 and reassess the appropriate level of ablation based on the current tissue characterization 485 and/or ablation assessment 755 [0106]), including at least one of one or more physical gaps between two or more discrete ablations (After applying thermal energy at one target location in the vessel, the user and/or processor may reposition the expandable structure 1000 within the lumen and apply thermal energy at another location along the vessel [0193]) formed in the tissue and one or more physical gaps present within a depth of the one or more discrete ablations (receive and store characterization data (e.g., tissue type, ablation characteristics, and secondary parameters [0064]; figs. 12-14 show one gap that is formed through ablation; figs 12-14 [0106]). 

Regarding claim 59, Nair teaches the system wherein the console is operably associated with the imaging device via an interface unit (a patient interface module or controller  [0050]).

Regarding claim 60, Nair teaches a system wherein  the console processor is configured to receive the full circumferential, 3D image data in real-time or near real-time (in communication with a processor capable of tissue characterization for use in guiding, monitoring, and assessing the ablation procedure in real-time [0048]).

Regarding claim 61, Nair teaches a system wherein the console processor is configured to reconstruct the 3D image in real-time or near real-time (analysis may begin as ultrasound data is received in real time  [0099]; reconstruct the received data into displayed 2D or 3D images [0103]).

Regarding claim 64, Nair teaches a system wherein the imaging device comprises a catheter-based ultrasound imaging device comprising a catheter including a rotatable ultrasound transducer array  provided thereon configured to transmit ultrasound pulses to (imaging catheter may be axially moveable and rotational within the body [0137]), and receive echoes of the ultrasound pulses from, intravascular tissue (acquire echos [0086]; intravascular imaging [0050]).

Regarding claim 65, Nair teaches a system  wherein the image data is in the form of reflected signal data based on received echoes of the ultrasound pulses from the intravascular tissue  (acquire echos [0086]; intravascular imaging [0050]). 

Regarding claim 66, Nair teaches a system wherein the console processor (processor [0055] and [0056])  is further configured to: 
process the reflected signal data using at least one of a functional imaging algorithm and an anatomical imaging algorithm to extract associated functional and anatomical parameter data of the intravascular tissue (receive and store characterization data (e.g., tissue type, ablation characteristics, and secondary parameters [0064]) and reconstruct at least one of a two-, three-, or four-dimensional image from the extracted functional and/or anatomical parameter data (receive data (e.g., imaging data) [0064]); 
and output, via a display, the reconstructed two-, three-, or four-dimensional image to an operator depicting visualization of the intravascular tissue (configured to reconstruct the received data into displayed 2D or 3D images [0103]);  data display modules [0129]).

	Regarding claim 67, Nair teaches a system wherein the functional parameter data comprises at least one of tissue perfusion, tissue stiffness or elasticity, tissue strain, tissue anisotropy, tissue coherence, specific statistic tissue parameters modeled by statistical distributions, textural parameters of the tissue, and spectral and frequency-based parameters of the tissue (Image analysis (including, for example and without limitation, spectral analysis and frequency analysis) is then performed on the associated IVUS data [0072]).

	Regarding claim 68, Nair teaches a system wherein the anatomical parameter data comprises at least one of spatial and geometrical relationship of tissue (imaging and/or characterization data to determine the circumferential placement of particular electrodes 1030 and to refine the treatment plan [0185];  anatomic landmark [0068]; anatomic region [0082]; anatomical mapping [0104]).

	Regarding claim 69, Nair teaches a system wherein  the tissue characterization comprises at least one of tissue type, tissue health, tissue depth, lesion formation in the tissue as a result of an ablation procedure (database also contain macro-data about overall ablation characteristics, such as size, cell directionality, morphology, as well as the likelihood of bubble formation during ablation [0080]), and lesion depth in the tissue.

	Regarding claim 70, Nair teaches a system wherein the anatomical parameter data comprises at least one of spatial and geometrical relationship of tissue (imaging and/or characterization data to determine the circumferential placement of particular electrodes 1030 and to refine the treatment plan [0185];  anatomic landmark [0068]; anatomic region [0082]; anatomical mapping [0104]).

	Regarding claim 71, Nair teaches a system  wherein the console processor is further configured to: 
control and cause continuous full rotation of the ultrasound transducer array about a longitudinal axis of the catheter (catheter may be axially moveable and rotational within the body 920 such that the imaging components of the imaging catheter may be positioned in a multitude of places along the longitudinal axis CA  [0137]);
and control and cause transmission of ultrasound pulses from the ultrasound transducer array to, and receipt of echoes of the ultrasound pulses (In embodiments using ultrasound imaging, the transducers of the imaging apparatus 180 would be pulsed along scan lines and then acquire echoes of backscatter signals reflected from the tissue along each scan line [0086]) from surrounding intravascular tissue  to thereby extract functional and/or anatomical parameter data (backscatter signal is characteristic of the type of tissue (including the tissue composition and level of ablation) that reflected it [0086]) and reconstruct one or more images, either subsequent to or concurrent with receipt of echoes of the ultrasound pulses (reconstructing an image from the ultrasound data [0100]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claim 61 above, and further in view of Webler et al.  (US 5485846 A, of record, hereinafter "Webler") .
Regarding claim 62, Nair does not teach a system wherein the reconstruction of the 3D image is subsequent to or concurrent with the receipt of the full circumferential, 3D image data. Webler discloses “Automated Longitudinal Position Translator For Ultrasonic Imaging Probes, And Methods Of Using Same” (title)  and “ultrasound scan of surrounding intravascular (or other) tissue” (abstract). Webler teaches a system wherein a rate of reconstruction (series of corresponding precisely separated data samples to be obtained, col 2 lines 38-39)   of the 3D image the same (In terms of reconstruction, the ultrasound imaging probe could be removed immediately and the physician could interrogate the images or their alternative reconstructions on a near real time basis Col 2 Lines 46-50) or different than a rate of receipt  of the full circumferential 3D image data (patient's vascular system under investigation Col 4 lines 14-15 ; "three-dimensional" image display Col 4 line 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nair to include a system wherein the reconstruction of the 3D image is subsequent to or concurrent with the receipt of the full circumferential, 3D image data, as taught by Webler, in order to achieve an ability would enable a series of corresponding precisely separated data samples to be obtained thereby minimizing (if not eliminating) distorted and/or inaccurate reconstructions of the ultrasonically scanned vessel section (i.e., since a greater number of more closely spaced data samples could reliably be obtained), as suggested by Webler (Col 2 Lines 37-42). 

Regarding claim 63, Nair does not teach a system wherein the reconstruction of the 3D image is subsequent to or concurrent with the receipt of the full circumferential, 3D image data. Webler teaches a system wherein the reconstruction of the 3D image is subsequent   (In terms of reconstruction, the ultrasound imaging probe could be removed immediately and the physician could interrogate the images or their alternative reconstructions on a near real time basis Col 2 Lines 46-50) to or concurrent with the receipt of the full circumferential, 3D image data (patient's vascular system under investigation Col 4 lines 14-15 ; "three-dimensional" image display Col 4 line 29). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nair to include a system wherein the reconstruction of the 3D image is subsequent to or concurrent with the receipt of the full circumferential, 3D image data, as taught by Webler, in order to in order to achieve an ability would enable a series of corresponding precisely separated data samples to be obtained thereby minimizing (if not eliminating) distorted and/or inaccurate reconstructions of the ultrasonically scanned vessel section (i.e., since a greater number of more closely spaced data samples could reliably be obtained), as suggested by Webler (Col 2 Lines 37-42). 

Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claim 58 above, and further in view of Philips et al. (US 20170120080 A1, of record, hereinafter "Philips").
	Regarding claim 72, Nair teaches a system wherein the visualization of the intravascular tissue includes visual depictions of one or more lesion formations in a targeted portion of the intravascular tissue as a result of the one or more discrete ablations (ablation level of the imaged tissue [0175]) , and a depth of the one or more lesion formations (imaging data may allow identification and/or tissue characterization of the atherosclerotic changes, plaques, tissues, lesions, and the like from within the blood vessel [0174]; receive and store characterization data (e.g., tissue type, ablation characteristics, and secondary parameters) [0064]). Nair does not teach a system wherein the visualization of the intravascular tissue includes a pathway of each of the one or more lesion formations. Philips discloses “Systems and Methods for Imaging and Ablating Tissue” (title). Phillips teaches a system wherein the visualization of the intravascular tissue includes a pathway of each of the one or more lesion formations (where a lesion path is superimposed on the anatomical reference map [0010]; display the ablation line, zone, depth, width [0026]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nair to include a system wherein the visualization of the intravascular tissue includes a pathway of each of the one or more lesion formations in order to have the ability to identify both the target and surrounding tissues with an imaging modality, plan the desired lesion based on that information, and execute the planned ablation with a reduced negative impact on non-targeted tissue, as suggested by Phillips ([0006]).

Regarding claim 73, Nair in view of Phillips as modified above teaches the claimed invention as discussed above. Nair further teaches wherein the visual depictions comprise at least one of slice- based (the diagnostic logic 750 may be configured to reconstruct the received data into displayed 2D [0300]; 2D images are implicitly slice-based images) and volume-based images (the diagnostic logic 750 may be configured to reconstruct the received data into displayed.... or 3D images; 3D images are implicitly volume-based images) of the targeted portion of the intravascular tissue illustrating anatomical depictions of the intravascular tissue (intravascular imaging [0056]).

Response to Arguments
Applicant's arguments, see remarks pages 12-13, filed 7/11/2022, with respect to the objections to the drawings and specification have been fully considered and are persuasive. The  objections to the drawings and specification on the non-final rejection of 04/12/2022 has been withdrawn.
Applicant's arguments, see remarks page 13, filed 7/11/2022, with respect to the double patenting rejections have been fully considered however the examiner notes that the rejection is maintained until such a time that a terminal disclaimer is filed or the claims are amended to overcome the rejection. The examiner further notes that co-pending applications 17032999 and 17032981 both include claim language in support of the amended claim 58 in the instant application. Thus, the examiner respectfully asserts that the applicant has not amended the claims to overcome the double patenting rejection.
Applicant's arguments, see Remarks pages 13-15, filed 7/11/2022, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant asserts on page 13-15 that Nair does not teach the amended features of claim 58, which recites “wherein the 3D image visually depicts discontinuities in one or more discrete ablations formed in the tissue, including at least one of one or more physical gaps between two or more discrete ablations formed in the tissue and one or more physical gaps present within a depth of the one or more discrete ablations”. Examiner respectfully disagrees, as Nair discloses the following:
wherein the 3D image data (receive data (e.g., imaging data) [0064]; configured to reconstruct the received data into displayed 2D or 3D images [0103])  visually depicts discontinuities in one or more discrete ablations formed in the tissue (As the ablative element 180 ablates the necrotic area 720, the user may periodically image the area with the imaging apparatus 170 and reassess the appropriate level of ablation based on the current tissue characterization 485 and/or ablation assessment 755 [0106]), including at least one of one or more physical gaps between two or more discrete ablations (After applying thermal energy at one target location in the vessel, the user and/or processor may reposition the expandable structure 1000 within the lumen and apply thermal energy at another location along the vessel [0193]) formed in the tissue and one or more physical gaps present within a depth of the one or more discrete ablations (receive and store characterization data (e.g., tissue type, ablation characteristics, and secondary parameters [0064]; figs. 12-14 show one gap that is formed through ablation; figs 12-14 [0106]). 
Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 for the reasons stated above in response to arguments section and the 35 U.S.C. 102 and 35 U.S.C. 103 rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793